Citation Nr: 0701520	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right elbow disorder, 
claimed as secondary to service-connected residuals of right 
wrist trauma, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1986, from May 1987 to July 1987, and from January 
1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  That decision, in pertinent part, 
denied service connection for a right elbow disorder, 
including secondary to service-connected residuals of right 
wrist trauma, post operative.

In November 2005, the veteran filed a statement seeking to 
reopen his prior claims for service connection for tinnitus 
and for a left wrist condition, including secondary to 
service-connected disability of residuals of right wrist 
trauma, post operative.  The RO has not yet considered these 
claims, thus they are referred to the RO for development and 
adjudication as appropriate.


FINDINGS OF FACT

The veteran's right elbow disorder, diagnosed as cubital 
tunnel syndrome, is not shown to be related to his active 
duty service, and is not causally related to or otherwise 
aggravated by the veteran's service-connected disabilities.


CONCLUSION OF LAW

A right elbow disorder was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by his service-connected disabilities. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in May 2001 and in March 2006, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Additional letters, rating decisions, a statement of the 
case, and supplemental statements of the case, were also 
provided to the veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  In making this determination, 
the Board notes that the content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has also received a VA examination addressing the 
etiology of the condition for which he is claiming service 
connection.  Finally, there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

The Board notes that additional evidence, including VA 
treatment records, dated from December 2005 to June 2006, and 
a VA examination for joints, dated in August 2006, was 
received by the RO after its issuance of the October 2005 
supplemental statement of the case.  The Board finds that 
this additional evidence does not result in any material 
change, or addition to, the information included in the RO's 
prior supplemental statement of the case, issued in October 
2005.  See 38 C.F.R. § 19.31 (2006). 

The veteran is seeking service connection for a right elbow 
disorder, which he contends developed on a secondary basis 
from his service-connected residuals of right wrist trauma, 
post operative.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the veteran's claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In December 1999, the veteran filed a claim seeking service 
connection for a right elbow disorder.  He indicated that he 
developed this condition in both of his elbows one year 
earlier, and further claimed that this condition was the 
result of his wrist problems.

Throughout this appeal, the veteran has been service-
connected for his residuals of right wrist trauma, post 
operative.  During the course of this appeal, the RO has also 
granted service connection for headaches, residuals of a head 
injury; and cervical strain, residuals of a head/neck injury.

A review of the veteran's service medical records are 
completely silent as to any complaints of or treatment for a 
right elbow disorder.  The records did, however, show 
complaints of and treatment for right wrist and right forearm 
pain.  His separation examination, dated in March 1991, noted 
that his upper extremities were normal. 

In support of his claim, the RO has obtained all of the 
medical treatment records identified by the veteran, and 
scheduled him for pertinent VA examinations.  The first 
medical evidence of record noting any complaints of a right 
elbow condition are dated in 1999.  A February 1999 treatment 
report noted the veteran's history of a fall in January 1999, 
along with subsequent daily headaches.  The report also noted 
his complaints of bilateral hand pain, elbow pain and left 
shoulder pain.  It concluded with an impression of a thirty-
seven year old man with a history of a fall, subsequently 
striking his low back, head and neck region, now having 
chronic dull headaches, as well as neck pain.  The report 
also noted that his diagnosis was consistent with post-
concussive headache disorder, as well as cervicogenic 
headache.  A treatment report, dated in March 2000, noted 
that the veteran had cubitalitis and ulnar neuropathy with 
bilateral hand, wrist and elbow pain.  

In May 2003, a VA general physical examination was conducted.  
The report noted the veteran's history of bilateral 
dislocations of both ulnar styloids causing the ulnars 
themselves to be dislocated.  It noted that he had previously 
undergone surgery twice on the left wrist and once on the 
right wrist for this condition.  The report concluded with 
diagnoses of bilateral chronic wrist pain, secondary to 
nonunion ulnar styloid with recurrent ulnar dislocation; 
chronic recurring headaches, secondary to traumatic brain 
injury; depression; and chronic low back pain.  There were no 
complaints of or findings relating to the veteran's right 
elbow.  

The report of an electromyographic examination, dated in June 
2003, noted an impression of electrodiagnostic evidence of 
significant conduction drop in both ulnar nerves across the 
elbow, and noted that these findings would be diagnostic of 
bilateral cubital tunnel syndrome.  

In July 2005, a VA examination for the joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  The report noted the veteran's complaints of 
stiffness, fatigability and pain in the right elbow.  He also 
reported occasional numbness running down from the elbow into 
his right fingers.  Physical examination of the right elbow 
revealed tenderness medially over the ulnar nerve area to 
palpation, without swelling, redness or warmth.  Range of 
motion of the right elbow was from 0 degrees extension to 145 
degrees of flexion.  There was no pain with motion, including 
with repetitive movement of the elbow.  The muscles of the 
elbow did not show laxity.  X-ray examination of the right 
elbow revealed a normal impression.  The report concluded 
with a diagnosis of cubital tunnel syndrome, right elbow.  
The VA examiner then opined that it was less likely as not 
that the veteran's condition of the right elbow, specifically 
cubital tunnel syndrome, was secondary to or aggravated by 
his right wrist condition.  The VA examiner noted that 
anatomically it does not make sense that a right wrist 
condition would give rise to cubital tunnel syndrome of the 
right elbow, and that it was more likely that the veteran 
developed cubital tunnel syndrome independently, which is 
commonly seen in the general public.

As noted above, the veteran alleged that his current right 
elbow disorder was incurred on a secondary basis due to his 
service-connected right wrist disorder.  Although the veteran 
is certainly competent to provide a report of a history of 
symptoms, he is not shown to have the requisite medical 
expertise to provide a clinical opinion that his current 
right elbow disorder is causally related to his military 
service or his service-connected disabilities. Espiritu v. 
Derwinski, 2 Vet. App. 492.  

While the veteran is shown to currently have a right elbow 
condition, there is no medical evidence indicating that this 
condition has been caused or aggravated by his service-
connected right wrist disorder.  Moreover, there is no 
evidence of any right elbow disorder during the veteran's 
military service.  Specifically, his service medical records 
are silent as to a right elbow condition, and a statement 
from the veteran, dated in December 1999, noted that the 
condition had developed just one year earlier.
 
In addition, a VA examiner opined, based upon a review of the 
record and physical examination of the veteran, that his 
current right elbow condition was not caused or aggravated by 
his service-connected right wrist disorder.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for right elbow 
disorder.  

As the preponderance of the evidence is against the claim for 
service connection for right elbow disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right elbow disorder is denied.


____________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


